Exhibit 10.1
SPECIFIC TERMS OF THIS EXHIBIT HAVE BEEN OMITTED PURSUANT TO A REQUEST TO THE
SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).
August 22, 2008
VIA EMAIL AND FACSIMILE 303-595-0709
Mr. Patrick D. O’Brien
American Oil & Gas, Inc.
1050 Seventeenth Street, Suite 2400
Denver, Colorado 80265
Mr. Wayne P. Neumiller
North Finn, LLC
950 Stafford
Casper, Wyoming 82609
[address and name]

Re:  
Offer to Purchase
Converse County, Wyoming

Dear Mr. O’Brien and Mr. Neumiller:
(**) hereby submits a cash offer of $30,000,000.00 (“Purchase Price”) to
American Oil & Gas, Inc. and North Finn, LLC, and all their respective
subsidiaries and affiliates, (collectively “Seller”), for all of Seller’s right,
title and interest owned by Seller as of the date of this letter in oil and gas
leasehold and minerals in certain lands located in Converse County, Wyoming,
which lands are outlined in red on Exhibit “A” attached hereto and the Wells
described hereinbelow, including but not limited to the oil and gas leases
particularly described in Exhibit “B” attached hereto, (the “Leases”).
This offer is subject to the following terms and conditions:
(a) The Leases to be conveyed by assignment to (**) by the Seller shall include
approximately 40,048 net acres and each Lease shall be delivered with the
respective net revenues tabulated on Exhibit “B.” The Leases shall cover all
depths, intervals and formations owned by Seller. Adjustments to the Purchase
Price, as a result of Due Diligence and/or Title Defects, based on the Seller
delivering less than 41,540 net acres shall be made in accordance with the
allocated value of $722.00 per net acre.

 

1



--------------------------------------------------------------------------------



 



(b) The Wells to be conveyed by assignment to (**) by the Seller as part of this
agreement are the North Finn — State Deep 7-16 (API # 49009281610000) and North
Finn — Morton Ranch Fee 1-25H (API # 49009227660100) including all surface and
downhole equipment, flowlines, pipelines, all appurtenances and associated
equipment (the “Wells”).
(**) shall have 60 days from the date of receipt of this fully executed offer
within which to conduct Due Diligence of the Leases and associated Title
Defects, if any, including (i) examining title to the Leases and Wells, and
(ii) reviewing any related contracts and agreements affecting the Leases and the
lands covered thereby; and same shall be reasonably acceptable to (**) prior to
the Closing. Seller agrees to make available to Buyer all leases, title,
unitization, and all other associated and relevant information, which Buyer may
review and/or copy in the offices of Seller. Due Diligence shall be subject to
and governed by the provisions of Schedule 1 attached hereto.

  3.  
(**) reserves the right to substitute as purchaser hereunder any of its
affiliates, without otherwise altering the terms and conditions of this
agreement.
    4.  
The Leases are, or will be delivered at Closing, free and clear of any
mortgages, liens or other encumbrances, except liens for taxes not yet due and
payable, which shall be proportioned among the parties.
    5.  
Subject to its location, remaining term, and net revenue, (**) would be willing
to consider acquiring additional acreage in the area based on similar terms and
conditions.
    6.  
Closing shall be on or before 60 days following receipt of a fully executed copy
of this offer.
    7.  
The effective date of the assignment shall be August 1, 2008 (the “Effective
Date”).

This offer will be considered void if not accepted by 5:00 PM CST on August 22,
2008.
This Offer to Purchase may be executed in counterparts, which shall when taken
together shall constitute one (1) valid and binding agreement.
(**) appreciates the opportunity to submit this offer. If you accept this offer,
please so indicate by signing the appropriate space below and returning one
(1) original to the attention of the undersigned.
Should you have any questions regarding this offer, please do not hesitate to
contact me at your convenience.
Very truly yours,
(**)

 

2



--------------------------------------------------------------------------------



 



AGREED TO AND ACCEPTED this 22nd day of August, 2008.
/s/ (**)
 
(**)
By: (**)
Title: (**)
AGREED TO AND ACCEPTED this 22nd day of August, 2008.
/s/ Patrick D. O’Brien
 
American Oil & Gas, Inc.
By: Patrick D. O’Brien
Title: Chairman and CEO
AGREED TO AND ACCEPTED this 22nd day of August, 2008.
/s/ Wayne P. Neumiller
 
North Finn, LLC                     
By: Wayne P. Neumiller
Title: Manager, Member

 

3